                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     OPERATING ENGINEERS' HEALTH                         Case No. 18-cv-06530-WHO
                                         AND WELFARE TRUST FUND FOR
                                   5     NORTHERN CALIFORNIA, et al.,
                                                                                             ORDER ADOPTING REPORT AND
                                                         Plaintiffs,                         RECOMMENDATION; ENTERING
                                   6
                                                                                             DEFAULT JUDGMENT
                                                  v.
                                   7
                                                                                             Re: Dkt. No. 42
                                   8     CAL EXCAVATION AND
                                         UNDERGROUND, INC. DBA CAL
                                   9     EXCAVATION UNDERGROUND, INC.,
                                                         Defendant.
                                  10

                                  11          On January 28, 2020, Magistrate Judge Joseph C. Spero issued a Report and

                                  12   Recommendation, recommending that I: (i) grant default judgment on plaintiff’s claims that
Northern District of California
 United States District Court




                                  13   defendant Cal Excavation and Underground, Inc. dba Cal Excavation Underground, Inc. has not

                                  14   participated in an audit; (ii) award plaintiffs $11,807.36 in attorneys’ fees and costs; and (iii)

                                  15   require defendant to produce various categories of documents to plaintiffs so that plaintiffs may

                                  16   effectively audit defendant’s payroll records to determine whether defendant has made full

                                  17   payment of all sums owed under the applicable Bargaining and Trust Agreements. Dkt. No. 42 at

                                  18   2-3, 10-11. Judge Spero also recommends that I retain jurisdiction and allow plaintiffs to move to

                                  19   amend the default judgment following the completion of that audit. Id. at 11.

                                  20          Objections to the Report and Recommendation were due on or before February 17, 2020.

                                  21   As of today’s date, no objection or other response has been filed by defendant.

                                  22          Having reviewed the record in the case, I agree with Judge Spero’s Report and

                                  23   Recommendation and adopt it in every respect. Default judgment is GRANTED as follows:

                                  24          (1) Plaintiffs’ motion for default judgment on plaintiffs’ claims that defendant has not

                                  25              participated in the audit is GRANTED;

                                  26          (2) Plaintiffs are AWARDED $11,807.36 in reasonable costs and attorneys’ fees incurred

                                  27              between May 21, 2018 through January 17, 2020;

                                  28          (3) Defendant Cal Excavation and Underground, Inc. dba Cal Excavation Underground,
                                   1          Inc. shall promptly produce to Plaintiffs the following documents needed to conduct an

                                   2          audit of its payroll records for the period from April 1, 2017 through February 28, 2018:

                                   3                 a) Weekly payroll journals containing hours and wages paid;

                                   4                 b) Individual earnings records;

                                   5                 c) Employers quarterly federal and state payroll tax returns and annual earnings

                                   6                 reports (Forms W‐2 and W‐3);

                                   7                 d) Workers compensation reports

                                   8                 e) Personnel documentation reflecting job descriptions;

                                   9                 f) Employer copies of monthly contributions reports to all fringe benefit funds to

                                  10                 which you contribute;

                                  11                 g) Cash disbursement journals;

                                  12                 h) Other journals and records, as necessary, which may include time cards, dispatch
Northern District of California
 United States District Court




                                  13                 slips, and/or invoices.

                                  14          This Court shall retain jurisdiction over the matter to allow plaintiffs to submit a motion to

                                  15   amend the judgment after they complete the audit.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 24, 2020

                                  18
                                  19
                                                                                                    William H. Orrick
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
